DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 01/15/21 has been considered.

Drawings
The drawings filed on 01/15/21 have been accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashjaee (US Pat 5749549).

With respect to claim 1, Ashjaee discloses:
A survey instrument installation device including at least one leg (figure 1, reference 100)
a pole reception unit provided in the survey instrument installation device (figure 1, reference 110)
a pole configured to support a survey instrument, the pole being configured to be inserted into the pole reception unit (figure 1, reference 106)
wherein a lower end of the pole is configured to function as a shoe installed at a reference point R (figure 1, reference 113)
the pole reception unit is configured to support the pole tiltable in all directions and support the pole movable in an axial direction (figure 2; column 5, line 57 – column 6, line 63; column 6, lines 43-48 state, “Thus, the gimbal mechanism 216 provides the ability of the monopod to be moved to any angular position within a conical volume … by pivoting the gimbal … and rotating the monopod 360° about the pivotal axis of the gimbal.”)

With respect to claim 2, Ashjaee discloses:
wherein the survey instrument installation device is a tripod, and the pole reception unit is provided on an upper end of the tripod (figure 1, reference 110; abstract discloses tripod)

With respect to claim 5, Ashjaee discloses:
wherein the pole reception unit is provided on one leg of the survey instrument installation device via an adapter (figure 2, reference 212)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee (US Pat 5749549) in view of Kipka (US PgPub 20180100931).

With respect to claim 3, Ashjaee discloses:
The survey instrument installation device according to claim 1 (as applied to claim 1 above)
With respect to claim 3, Ashjaee differs from the claimed invention in that it does not explicitly disclose: 
wherein the survey instrument installation device is a bipod and the pole reception unit is provided on an upper end of the bipod
With respect to claim 3, Kipka discloses:
wherein the survey instrument installation device is a bipod and the pole reception unit is provided on an upper end of the bipod (paragraph 0024 states, “Survey system 100 comprises a survey pole 20, which may for example be a one-legged portable stand (i.e., a monopod) comprising a rod supporting the antenna 10. Survey pole 20 is positioned over the ground 50. Other supporting structures than a pole may be used, such as for example a bipod or tripod.” It is clear from this disclosure that monopods, bipods, tripods, and similar supporting structures for tiltable poles are obvious variants.)
With respect to claim 3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kipka into the invention of Ashjaee. The motivation for the skilled artisan in doing so is to gain the benefit of providing alternative support mechanisms for the survey pole, to account for different preferences in price and design.

With respect to claim 4, Ashjaee discloses:
The survey instrument installation device according to claim 1 (as applied to claim 1 above)
With respect to claim 4, Ashjaee differs from the claimed invention in that it does not explicitly disclose: 
wherein the survey instrument installation device is a monopod and the pole reception unit is provided on an upper end of the monopod
With respect to claim 4, Kipka discloses:
wherein the survey instrument installation device is a monopod and the pole reception unit is provided on an upper end of the monopod (paragraph 0024 states, “Survey system 100 comprises a survey pole 20, which may for example be a one-legged portable stand (i.e., a monopod) comprising a rod supporting the antenna 10. Survey pole 20 is positioned over the ground 50. Other supporting structures than a pole may be used, such as for example a bipod or tripod.” It is clear from this disclosure that monopods, bipods, tripods, and similar supporting structures for tiltable poles are obvious variants.)
With respect to claim 4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kipka into the invention of Ashjaee. The motivation for the skilled artisan in doing so is to gain the benefit of providing alternative support mechanisms for the survey pole, to account for different preferences in price and design.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al (US Pat 5204731) discloses a method and apparatus for measuring the coordinates of a surveyed point.
Scherzinger (US PgPub 20090024325) discloses an AINS enhanced survey instrument.
Kludas et al (US PgPub 20110067250) discloses a surveying instrument and a method therefor.
Fortune (US PgPub 20130033395) discloses a dual coaxial NSS receiver system.
Dusha (US PgPub 20150268045) discloses a surveying system and method.
Kotzur et al (US PgPub 20180347980) discloses geodetic surveying.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        09/29/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865          
09/29/2022